DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected Group I, with traverse.
Claims 9-10 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  claim 17 omits the word “one” in line 2 between the words “least” and “active”. Claim 19 omits “fatty acid” between the words “esters” and “with” in line 5. Claim 19 also misspells “isocetyl” as “sisocetyl” in line 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites redundant and non-standard terminology to delineate particular varieties of the envisioned surfactants. For example, the claim recites “polyethers of hydrogenated castor oil polyethers and polyethylene glycol” as one variety of non-ionic surfactant. No such entity is recited in the disclosure. The identity of this compound or combination of compounds is unclear since it is unclear how a polyether of a polyether is distinct from the original polyether. Examples of “hydrogenated castor oil polyethers and ethylene oxide”, which is recited in the disclosure, include hydrogenated polyoxyethylene-40 castor oil which is a derivative compound of hydrogenated castor oil triglycerides and polyethylene glycol chains, but is not a physical mixture of these compounds with ethylene oxide. Each recitation of a nonionic surfactant grouping in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear because it repeatedly recites a broad limitation for a class of oily phase components that is then followed by “including” and a listing of a narrower collection within the broad grouping. It is unclear whether the selection must be made from the broader grouping or the narrower grouping. In addition, the claim recites “saturated and unsaturated fatty acid esters including fatty acids with 8 to 18 carbon atoms and propylene glycol”. It is unclear if the propylene glycol must be part of the ester compound or is mixed with the ester compound.
Claim 5 recites “the at least one polymer”, however the parent claim recites two different ionic polymers and it is unclear which polymer is being referenced.

Claim 18 is unclear due to the redundancy and non-standard claim terminology highlighted in the rejection of the same claim under part (a) of this statute. As noted, the structure that corresponds to compounds in several of the classes of non-ionic surfactants that are recited are not known. 
Claim 21 recites “the at least one ionic polymer”, however the parent claim recites two different ionic polymers and it is unclear which polymer is being referenced.
Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim attempts to recite a listing of saturated and unsaturated fatty acids esters of 8 to 18 carbon atom fatty acids with 1 to 12 carbon . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (previously cited) as evidenced by Hines et al. (previously cited), and Gafner et al. (previously cited).

While silent in regard to the quantity of the charge that would occur as a consequence of being dispersed in water, the exemplified compositions have all the claimed ingredients at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the charge of a dispersion of the exemplified compositions in water would yield a cationic charge as instantly claimed. Therefore claims 1-4, 17-18, and 21-22 are unpatentable over Gong as evidenced by Hines et al. and Gafner et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6-7, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as evidenced by Hines et al. and Gafner et al. 
Gong teaches a cationic self-emulsifying lipid composition for oral delivery of several possible poorly water soluble actives where silymarin and baicalin are named amongst (see translation A page 4 third paragraph). Both baicalin and silymarin are plant extracts (see Gafner et al. paragraph 6; Hines et al. paragraph 55). The compositions generally include 1-15 wt% active, 0.1-20 wt% oil phase, 20-70 wt% surfactant, 10-40 wt% cosurfactant, 0.1-5 wt% cationic surfactant, and 0.1-5 wt% high molecular polymer (see translation A page 3 fourth full paragraph). Example 6 is composed of 5 wt% silymarin, 15 wt% Labrasol® (vegetal triglyceride and polyethylene glycol, non-ionic fatty acid and polyethylene glycol ester; first surfactant), 25 wt% Miglyol® 182 (C8/C10 triglyceride, non-fatty acid ester; oily phase), 10 wt% TPGS (d-alpha-tocopherol polyethylene 1000-succinate, non-ionic fatty acid and polyethylene glycol ester; second surfactant), 39.5 wt% TC (cosurfactant according to Translation B page fourth full paragraph from the bottom), 5 wt% hydroxypropyl methylcellulose, 0.5 wt% chitosan (ionic/cationic polymer insoluble in composition) and 1.9 wt% DOTAP (1,2-dioleoyl-sn-glycero-3-trimethylammoniumpropane) for oral delivery of the active 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a preservative or flavoring agent to the example of Gong. This modification would have been obvious because of their suggestion to do so. It additionally would have been obvious to adjust the proportion of chitosan upward given that the range for the cationic surfactants extends from 0.1 to 5 wt%, but the composition only includes 0.5 wt% of the component (see instant claim 6). This modification would have been obvious given that Gong provides a working range for the selection of envisioned surfactants for their composition. The result is an overlapping range of proportions with that instantly claimed which renders the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05; instant claim 6). The exchange of corn oil for the triglyceride would also have been obvious because they are taught as 
While silent in regard to the amount of the charge that would occur as a consequence of being dispersed in water, the modified composition has all the claimed ingredients at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the charge of a dispersion of the exemplified compositions in water would yield a cationic charge as instantly claimed. Therefore claims 1-4, 6-7, 17-19, and 21-22 are obvious over Gong as evidenced by Hines et al. and Gafner et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as evidenced by Hines et al. and Gafner et al. as applied to claims 1-4, 6-7, 17-19, and 21-22 above, and further in view of Liang et al. (previously cited).
Gong as evidenced by Hines et al. and Gafner et al. render obvious the limitations of instant claim 7. A proportion for the additive is not detailed.
Liang et al. teach self-emulsifying drug delivery systems for oral delivery (see abstract). They teach the addition of stabilizers and other additives at a total of 0 to 30 wt% (see table 1). These additives include preservatives (see asterisked text following table 1).
.

Claims 1-4, 6-8, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as evidenced by Hines et al., Gafner et al., and Domb (previously cited). 
Gong teaches a cationic self-emulsifying lipid composition for oral delivery of several possible poorly water soluble actives where silymarin and baicalin are named amongst (see translation A page 4 third paragraph). Both baicalin and silymarin are plant extracts (see Gafner et al. paragraph 6; Hines et al. paragraph 55). The compositions generally include 1-15 wt% active, 0.1-20 wt% oil phase, 20-70 wt% surfactant, 10-40 wt% cosurfactant, 0.1-5 wt% cationic surfactant, and 0.1-5 wt% high molecular polymer (see translation A page 3 fourth full paragraph). Example 1 is taught to contain 10 wt% baicalin (plant extract), 25 wt% polyoxyethylene castor oil (non-ionic; first surfactant), 20 wt% Tween® 80 (non-ionic polyoxyethylene sorbitan fatty acid ester; second surfactant), 20 wt% polyethylene glycol 200 (hydrophilic solvent), 20 wt% ethyl oleate (fatty acid ester with C2 hydrocarbon and C18 fatty acid; oily phase), 2 wt% 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 1 by adding chitosan. This modification would have been obvious because Gong envisions the utility of a combination of their cationic surfactants in their compositions, exemplify this particular variety as part of such a combination, and the overall total of cationic surfactant in the example is 3 wt%, which is less than 5 wt% maximum that Gong teaches. The result would be a range of proportions for the chitosan from some value greater than zero to 2 wt%, which overlaps with the instantly claimed range for the ionic/cationic polymer (see MPEP 2144.05; instant claims 1 and 21-22). The exchange of corn oil for the ethyl oleate would also have been obvious because they are taught as 
While silent in regard to the amount of the charge that would occur as a consequence of being dispersed in water, the modified composition has all the claimed ingredients at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the charge of a dispersion of the exemplified compositions in water would yield a cationic charge as instantly claimed. Therefore claims 1-4, 6-8, 17-19, and 21-22 are obvious over Gong as evidenced by Hines et al., Gafner et al., and Domb.

Claims 1-4, 6-8, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as evidenced by Hines et al., Gafner et al., and Domb as applied to claims 1-4, 6-8, 17-19, and 21-22 above, and further in view of Singh et al. (previously cited), Gershanik et al. (previously cited), and Kadu et al. (previously cited).
Gong as evidenced by Hines et al., Gafner et al., and Domb render obvious the limitations of instant claims 1-4, 6-7, 17-19, and 21-22, where, polyoxyethylene castor oil, chitosan, and stearylamide are present and the latter two are considered cationic surfactants by Gong. Also, Gong teaches that the castor oil of the polyoxyethylene 
Singh et al. teach that the addition of a cationic additive/surfactant to a self-emulsifying drug delivery system that includes polyethoxylated fatty acid ester based surfactants changes the charge of the emulsion droplets that result when it is dispersed in water (see abstract and table 1). Here the emulsion droplets are negatively charged in the absence of the additive and positive with the additive present where the absolute value in each case is between 11.9 and 25.15 (see table 1). The additive employed was stearylamine, which is similar in structure to the stearylamide of Gong (see page 470 second column first partial paragraph and page 471 second column second paragraph).
Gershanik et al. teach that self-emulsifying drug delivery systems for oral delivery of drugs (see page 863 first column-second column first full paragraph). They go on to teach the drug delivery systems of this variety that generate positively charged droplets upon dilution in an aqueous medium are superior to those than generate negatively charged droplets at delivering drug across a mucosal membrane (see page 866, second column second full paragraph, page 867 first column-second column first partial paragraph, and figure 4).  Depending on the components of hydrophilic phase, the charge ranges from -8 to 42 mV (see figure 2). The additive employed to confer a positive charge was oleylamine, which is similar in structure to the stearylamide of Gong and the stearylamine of Singh et al. (see page 864 first column first-second full paragraphs).
Kadu et al. teach that aqueous dispersions whose charge has an absolute value of approximately 30 are stable (see page 72 first column first full paragraph). A low 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyoxyethylene hydrogenated castor oil in example 1 in place of polyoxyethylene castor oil based upon Gong teaching their exchangeability. Given the range of charges that are attainable from the polyethoxylated fatty acid ester surfactants with and without a cationic additive as detailed by Singh et al., the delivery benefit of a positive charge on an aqueous suspension as taught by Gershanik et al., and the desired charge for a stable dispersion as taught by Kadu et al., it would have been obvious to adjust the proportions of stearylamine in the modified examples of Gong so as to achieve this end upon dispersion.  The result would be charges that meet or overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). Therefore claims 1-4, 6-8, 17-19, and 21-22 are obvious over Gong in view of Singh et al., Gershanik et al., and Kadu et al. as evidenced by Hines et al., Gafner et al., and Domb.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as evidenced by Hines et al. and Gafner et al. as applied to claims 1-4, 6-7, 17-19, and 21-22 above, and further in view of Benita et al. (previously cited).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as evidenced by Hines et al., Gafner et al., and Domb as applied to claims 1-4, 6-8, 17-19, and 21-22 above, and further in view of Benita et al.
s 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Singh et al., Gershanik et al., and Kadu et al. as evidenced by Hines et al., Gafner et al., and Domb as applied to claims 1-4, 6-8, 17-19, and 21-22 above, and further in view of Benita et al. (previously cited).
 The modified teachings of Gong render obvious the limitations of instant claim 1. The composition is not explicitly taught in an emulsion.
Benita et al. teach an oily self- emulsifying drug delivery system that provides positively charged particles upon mixture with an aqueous solution (see column 3 lines 32-43 and 65-67). They go on to teach the production of an emulsion of the composition by dispersing it in an aqueous solution for use as a pharmaceutical preparation (see 4 lines 25-35). The drug delivery system is envisioned for oral administration (see column 4 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an emulsion from the modified compositions of Gong by separately dispersing the mixtures in an aqueous solution as detailed by Benita et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the modified composition would be capable of being administered orally. Therefore claims 11 and 14 are obvious over Gong in view of Benita et al. as evidenced by Hines et al. and Gafner et al., over .

Claims 1, 3, 5, 15-17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 101785757) as evidenced by Huang (US PGPub No. 2008/0038335), Saito et al. (US Patent No. 5,312,740), Zheng et al. (US PGPub No. 2004/0097410 henceforth Zheng_US), and Baudonnett et al. (US PGPub No. 2010/0221350). 
Zheng et al. teach an oral self-emulsifying preparation of paclitaxel (see paragraphs 14 and 31). Paclitaxel, also known as taxol, is a plant alkaloid that occurs in the Taxus brevifolia plant (see Saito et al (column 1 lines 13-22).  Huang teaches that plant alkaloids are nutraceuticals, thus paclitaxel qualifies as a nutraceutical (see paragraph 11; instant claims 16-17). The composition generally includes paclitaxel, an oil phase, an emulsifier, and optionally a stabilizer (see paragraphs 15 and 18). Example 2 is detailed as containing 2g polyethylene glycol glyceryl stearate (oily phase), 0.4g phospholipid. 0.4g glyceryl stearate (non-ionic surfactant; second surfactant), 1.2g polyglycerol-6-dioleate (non-ionic surfactant; first surfactant), 0.044g paclitaxel (active substance) (see Baudonnett et al. paragraph 88; Zheng_US paragraph 8; instant claims 1 and 3). These amounts correspond to 50 wt% of the oily phase and 1.1 wt% of the active substance. Further the ratio of first surfactant to second surfactant is 3 (see instant claim 1).  The phospholipid is envisioned as a stabilizer by Zheng et al. and they further teach carboxymethylcellulose in this role (see paragraph 
While silent in regard to the amount of the charge that would occur as a consequence of being dispersed in water, the modified composition has all the claimed ingredients at the claimed proportions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the charge of a dispersion of the exemplified compositions in water would yield an anionic charge as instantly claimed. Therefore claims 1, 3, 5, 15-17, and 20 are obvious over Zheng et al. as evidenced by Saito et al., Huang, Zheng_US, and Baudonnett et al.

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered. In light of the amendment to the claims, the objection, several rejections under 35 USC 112(b), as well as rejections under 35 USC 102 and 35 USC 103 over Kadu et al. or over Tran et al. are hereby withdrawn. The remaining rejections are modified and new grounds of rejection are presented to address the new claim limitations. 
It is noted that the applicant offers unsupported conjecture that the chitosan of Gong is insufficient to yield cationic particles with a charge in the instantly claimed range upon dispersion of their composition in water. The work of Gong is entitled “supersaturated cationic self-emulsified drug delivery system and its preparation method”. Thus they clearly envision a cationic product. Further, Gong includes a cationic phospholipid in the example that contains chitosan which would also contribute to the amount of charge in the composition and the chitosan proportion is within the range explicitly recited in the claim. Thus there is good reason to expect the composition of Gong with an exemplified or suggested proportion of chitosan to yield the instantly claimed level of charge when included along with the exemplified cationic phospholipid.


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615